COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00328-CV


Angelo Moses and Tiffany Moses           §   From the 96th District Court


v.                                       §   of Tarrant County (096-279625-15)


Six Flags Entertainment Corp.; Six       §   November 2, 2016
Flags Theme Parks, Inc.; Six Flags
Over Texas, Inc.; and Texas Flags,
Ltd.                                     §   Opinion by Chief Justice Sudderth

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.




                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth